Citation Nr: 1335882	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-17 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating for degenerative joint disease of the right foot, in excess of 10 percent prior to March 6, 2013, and in excess of 20 percent from March 26, 2013.

2. Entitlement to an initial rating for degenerative joint disease of the right foot, in excess of 10 percent prior to March 6, 2013, and in excess of 20 percent from March 26, 2013.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963 and from March 1966 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran testified at a hearing before a Decision Review Officer in May 2010 (DRO hearing) and at a Board hearing at the RO in Waco, Texas, in September 2010 (Travel Board hearing). These transcripts have been associated with the file.

The Veteran's claims for higher initial ratings in excess of 10 percent for degenerative joint disease of the feet were previously brought before the Board in November 2011 and December 2012, at which times the claims were remanded to the Appeals Management Center (AMC) to further assist the Veteran with the development of his appeal.

Subsequent to the most recent Board remand, in an April 2013 rating decision, the AMC partially granted the Veteran's claims for higher initial ratings for degenerative joint disease of the feet, assigning a separate 20 percent rating for each foot, effective March 6, 2013. 

The Board notes that the evidence of record, to specifically include a March 2013 VA medical examination report, raises the issue of service connection for hallux valgus of the right foot. That issue is referred to the RO for development.

In a July 2009 rating decision, the RO denied a claim for entitlement to a TDIU. As the Veteran did not appeal the denial of that claim, the July 2009 rating decision became final. Yet, in the most recent March 2013 VA medical examination report, the VA examiner included findings suggesting that the Veteran's employment was affected by his service-connected disabilities, to include his service-connected degenerative joint disease of the feet. In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Thus, although the issue of TDIU was not addressed by the RO or AMC in conjunction with the Veteran's claims for higher initial ratings for his degenerative joint disease of the feet, it has been reasonably raised by the record and, on remand, the AMC must address whether the Veteran has been entitled to TDIU (including on an extraschedular basis). The Board has listed the TDIU issue as a separate claim for administrative purposes.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2012 Remand, the Board noted that the record contained a February 2012 VA medical examination report in which the VA examiner did not specifically note whether he had taken X-rays of the Veteran's feet to determine the current severity of the Veteran's degenerative joint disease. Therefore, the Board requested that, if X-rays were taken at the time of the February 2012 VA medical examination, the February 2012 VA examiner was to offer an addendum opinion regarding the severity of the Veteran's degenerative joint disease of the feet, with specific references to the February 2012 X-ray reports. The Board further requested that, if the February 2012 VA examiner had not taken X-rays, the AMC was to schedule the Veteran for a new examination to determine the severity of the Veteran's degenerative joint disease of the feet. In performing this examination, the VA examiner was specifically requested to perform X-rays. In attempted compliance with the Board's December 2012 Remand requests, the AMC procured a March 2013 VA medical examination report, written by a VA examiner other than the February 2013 VA examiner. In the March 2013 VA medical examination report, the VA examiner specifically stated that imaging tests of the Veteran's feet had been performed and that the findings were abnormal. The VA examiner subsequently failed to describe the nature of these findings, to include whether they showed degenerative joint disease in either foot. 

Moreover, the current appeal arises from the Veteran's disagreement with the initial ratings assigned for the Veteran's service-connected bilateral degenerative joint disease of the middle foot. However, in the March 2013 VA medical examination report, the March 2013 VA examiner wrote extensively about the effects of the Veteran's service-connected right ankle disability and a nonservice-connected left ankle disability had on the Veteran's gait and functioning. In so doing, the VA examiner failed to differentiate between the functional effects caused by the ankle disabilities and the Veteran's foot disabilities. Yet, the current appeal arises from the Veteran's disagreement with the initial ratings assigned for service-connected degenerative joint disease of the feet, not the ankles. Therefore, in order to properly rate the disabilities currently on appeal, the Board needs to have evidence regarding the severity of the Veteran's foot disabilities, apart from any other service-connected or nonservice-connected disabilities. Therefore, a specific examination, to include the taking of X-ray studies, is required to determine the current severity of the Veteran's service-connected degenerative joint disease of the (middle) feet. 

Yet, as the Board is also remanding a claim for entitlement to a TDIU, the Board finds that an additional examination to determine the current severity of the remainder of the Veteran's service-connected disabilities is also required. Having performed the necessary examination(s), the VA examiner(s) are requested to offer opinions as to whether the Veteran's service-connected disabilities, alone or in any combination, render the Veteran unable to find and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice regarding a claim for entitlement to a TDIU.

2. Provide a VA medical examination to determine the current severity of the Veteran's service-connected degenerative joint disease of the feet. The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

For the Veteran's service-connected bilateral foot disabilities, all indicated studies, including X-ray studies, should be performed and discussed within the report. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

In writing this report, the VA examiner is requested to differentiate between the functional effects caused by the Veteran's service-connected feet disabilities and any caused by the Veteran's ankle disabilities. 

3. Provide the Veteran with a general medical examination to determine the severity of the Veteran's other service-connected disabilities, specifically his right ankle disability, left shoulder disability, bilateral hearing loss, tinnitus, right thumb disability, left thumb disability, allergic bronchitis, right knee disability, and allergic rhinitis. Having performed the necessary testing, the examiner(s) is/are asked to review the Veteran's entire claims file and determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities, alone or in any combination, render the Veteran unable to find and maintain substantially gainful employment. 

4. When the development requested has been completed and compliance with the requested action in ensured, this case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


